EXHIBIT 10.27

 

 

 

This FIRST AMENDMENT dated January 29, 2018 (this “Amendment”) to the Loan
Agreement dated September 9, 2016 (the “Loan Agreement”) by and between
RENOVACARE, Inc., a Nevada corporation (the “Borrower”) and Kalen Capital
Corporation (“Payee”). All Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed thereto in the Loan Agreement.

 

WHEREAS the parties deem it to be in their respective best interests to amend
the Loan Agreement so as to extend the maturity date of the Loan.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:

 

1. The effective date of this Amendment shall be December 31, 2017.

 

1. Section 2.03 of the Loan Agreement is hereby amended by changing “December
31, 2017” to “December 31, 2019.”

 

2. Borrower will deliver an amendment to the Promissory Note dated September 9,
2016 reflecting the change in the maturity date of the Loan form “December 31,
2017” to “December 31, 2019.”

 

3. If there is any conflict between the terms, conditions and obligations of
this Amendment and the Loan Agreement, this Amendment’s terms, conditions and
obligations shall control. All other provisions of the Loan Agreement not
specifically amended by this Amendment are preserved and remain in full force
and effect.

 

4. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. The exchange of copies of this Amendment or amendments
thereto and of signature pages by facsimile transmission or by email
transmission in portable digital format, or similar format, shall constitute
effective execution and delivery of such instrument(s) as to the parties and may
be used in lieu of the original Amendment or amendment for all purposes.
Signatures of the parties transmitted by facsimile or by email transmission in
portable digital format, or similar format, shall be deemed to be their original
signatures for all purposes.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 



RENOVACARE, INC.  

 

 

 

 

 

 

By:

Name:

Thomas Bold Title: President and Chief Executive Officer  

KALEN CAPITAL CORPORATION

 

By:

Name:

Harmel S. Rayat

Title:

President



 